             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:17-cv-00345-MR


GERI D. WILLIS and CARMEN L.    )
WILLIS,                         )
                                )
                   Plaintiffs,  )
                                )
         vs.                    )                    ORDER
                                )
WILLIAM W. TRITLE, CHRIS JON    )
DOBSON, RICHARD J. MAITA, and   )
BANK OF AMERICA,                )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Motions to Dismiss filed by

Defendants Richard J. Maita, Chris John Dobson, and Bank of America

[Docs. 7, 20, 22].

I.    PROCEDURAL BACKGROUND

      The Plaintiffs Geri D. Willis and Carmen L. Willis, proceeding pro se,

commenced this action on December 19, 2017, by filing a Complaint against

the Defendants William W. Tritle (“Tritle”), Chris Jon Dobson (“Dobson”),

Richard J. Maita (misidentified in the Complaint and Amended Complaint as

“Richard Matlina” and hereinafter referred to as “Maita”), and Bank of
America (“BANA”).1 [Doc. 1]. Before any of the Defendants made an

appearance or filed an answer, the Plaintiffs filed an Amended Complaint

on February 8, 2018. [Doc. 5].

      Defendants Dobson, Maita, and BANA all now move to dismiss the

Plaintiffs’ Amended Complaint for failing to state a claim upon which relief

can be granted.2 [Docs. 7, 20, 22]. The Plaintiffs have responded to each

of these motions. [Docs. 19, 25, 26].

II.   STANDARD OF REVIEW

      The central issue for resolving a Rule 12(b)(6) motion is whether the

claims state a plausible claim for relief. See Francis v. Giacomelli, 588 F.3d

186, 189 (4th Cir. 2009). In considering Defendants’ motions, the Court

accepts the allegations in the Amended Complaint as true and construes

them in the light most favorable to the Plaintiffs. Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009); Giacomelli,

588 F.3d at 190-92. When considering a motion to dismiss, the Court is

obligated to construe a pro se complaint liberally, “however inartfully


1While the Plaintiffs name “Bank of America” as a defendant in this action, no such legal
entity exists. Bank of America, N.A. (“BANA”) has appeared in the case on the
assumption that this is a misnomer and that the Plaintiffs intended to name BANA as a
defendant. [See Doc. 20 at 1 n.1].

2Defendant Tritle has filed an Answer to the Plaintiffs’ Amended Complaint [Doc. 18]
and has not joined in the motions to dismiss filed by his co-defendants.
                                           2
pleaded[.]” Booker v. S.C. Dep't of Corr., 855 F.3d 533, 540 (4th Cir. 2017),

cert. denied, 138 S. Ct. 755 (2018) (quoting Erickson v. Pardus, 551 U.S.

89, 94 (2007)), cert. denied, 138 S. Ct. 755 (2018).

      Although the Court must accept any well-pleaded facts as true and

construe such facts liberally, it is not required to accept “legal conclusions,

elements of a cause of action, and bare assertions devoid of further factual

enhancement....” Consumeraffairs.com, 591 F.3d at 255; see also

Giacomelli, 588 F.3d at 189.

      The claims need not contain “detailed factual allegations,” but must

contain sufficient factual allegations to suggest the required elements of a

cause of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007);

see also Consumeraffairs.com, 591 F.3d at 256. “[A] formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Nor will mere labels and legal conclusions suffice. Id. Rule 8 of the Federal

Rules of Civil Procedure “demands more than an unadorned, the defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

      The complaint is required to contain “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. at

1974; see also Consumeraffairs.com, 591 F.3d at 255. “A claim has facial
                                      3
plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678; see also Consumeraffairs.com, 591 F.3d

at 255.    The mere possibility that a defendant acted unlawfully is not

sufficient for a claim to survive a motion to dismiss. Consumeraffairs.com,

591 F.3d at 256; Giacomelli, 588 F.3d at 193. Ultimately, the well-pled

factual allegations must move a plaintiff’s claim from possible to plausible.

Twombly, 550 U.S. at 570; Consumeraffairs.com, 591 F.3d at 256.

III.   FACTUAL BACKGROUND

       While the Plaintiffs’ allegations are inartfully pled and difficult to

discern, the following is a recitation of the relevant facts based upon the

public record and the well-pled factual allegations asserted by the Plaintiffs.

       On December 22, 2006, the Plaintiffs obtained a loan in the amount

of $352,750.00 (the “Loan”) to purchase real property commonly known as

3690 Penland Road, Spruce Pine, North Carolina 28777 (the “Property”).

The Loan was obtained through Professional Lending Services, a business

owned and operated by Defendant Dobson. [Doc. 5 at 9 ¶¶ 5, 6, 9]. The

Plaintiffs were represented by Defendant Maita in this transaction. [Id. at ¶¶

6, 10].


                                      4
      To secure the Loan, the Plaintiffs executed a promissory note (the

“Note”) and deed of trust (the “Deed of Trust”)3 in favor of Community

Resource Bank, N.A. (“Lender”). [Doc. 20-2]. The Deed of Trust secures

the Loan by placing a lien on the Property and also names Mortgage

Electronic Registration Systems, Inc. (“MERS”) as its beneficiary as

nominee for the Lender and the Lender’s successors and assigns. [Id.]. On

February 27, 2013, MERS, acting as nominee for the Lender, assigned its

interest in the Deed of Trust to Federal National Mortgage Association

(“Fannie Mae”). [See Doc. 20-3].4

      The Plaintiffs allege that at the closing in December 2006, the Loan

that was presented to them contained terms that they had not agreed to.

When the Plaintiffs refused to sign the documents, Defendant Dobson

assured them that Defendant Tritle “would redo [the Loan] over right in the


3 BANA attached a copy of the pertinent Deed of Trust to its Motion to Dismiss. The
Deed of Trust was recorded on March 19, 2013, Book 451, Page(s) 430-44, with the
Mitchell County, North Carolina Register of Deeds. Because it is a public record, this
Court may consider the Deed of Trust without converting the present Motions into ones
for summary judgment. See, e.g., Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180
(4th Cir. 2009) (“In reviewing a Rule 12(b)(6) dismissal, we may properly take judicial
notice of matters of public record.”).

4BANA    also attached the Assignment from MERS to Fannie Mae, which was recorded
on March 19, 2013 in the Register of Deeds for Mitchell County at Book 533, Page(s)
534-36, as an exhibit to its Motion to Dismiss. The Court may also consider this public
record without converting the present motions to one for summary judgment. See
Philips, 572 F.3d at 180.

                                          5
next 3 months to Countrywide.”5 [Doc. 5: Am. Complaint at 4 ¶ III]. The

Plaintiffs then signed the documents. [Id.]. However, the promised “redo”

was never done, thereby causing the Plaintiffs “mental and physical

damages” -- including high blood pressure, a stroke, the loss of

employment, and “great humiliation.” [Id. at ¶¶ III, IV].

      The Plaintiffs allege that the “Loan Seller” posed as a conventional

mortgage lender, thereby leading the Plaintiffs “to reasonably believe that

the Loan Seller, the mortgage broker, and the loan originator had an interest

in the success” of the transaction, i.e., the repayment of the loan. [Id. at 10

¶ 14]. The Plaintiffs allege that the “Loan Seller” used an inflated appraisal,

thereby adding “an undisclosed cost to the loan.” [Id. at 10 ¶ 17]. Later in

the Complaint, the Plaintiffs allege that the “Defendants” failed to provide a

HUD-1 Settlement Statement and other disclosures at the closing. [Id. at

12 ¶ 35].

      The Plaintiffs state that they have “every reason to believe” that “the

party receiving the payments (Countrywide) is neither the holder in due



5 BANA admits that is a successor by merger to the “Countrywide” referenced in the
Amended Complaint. In 2007, Countrywide Bank, National Association converted to a
federal savings bank under the title of Countrywide Bank, FSB. In 2009, Countrywide
Bank, FSB converted to a national banking association under the name of Countrywide
Bank, National Association, and immediately thereafter merged with and into BANA.
[Doc. 20-1 at 3 n.5].
                                           6
course of the note nor the owner of any rights under the mortgage provisions

of the deed of trust,” and that their “payments are not being forwarded to the

holder in due course of the note nor to any other authorized party.” [Id. at

10 ¶¶ 19, 20].

      The Plaintiffs allege that their “alleged loan closing” was in fact a “part

of an undisclosed hidden illegal scheme to issue unregulated securities

(mortgage backed securities) based upon the negotiation of non-negotiable

notes, the terms of which have been changed, altered, amended or modified

AFTER the execution by the Plaintiff[s].” [Id. at 11 ¶ 25]. As part of this

scheme, the Plaintiffs allege that the “Defendants” failed to advise the

Plaintiffs: (1) that the loan “was not in [the Plaintiffs’] best interest”; (2) that

the terms of the loan “were less favorable than the fixed-rate loan which

Defendants previously advised Plaintiff[s] that they qualified for”; (3) that the

loan was “an inter-temporal transaction (transaction where terms, risks, or

provisions at the commencement of the transaction differ at a later time) on

which Plaintiff[s were] providing cover for Defendants’ illegal activities”; (4)

that the Plaintiffs “would likely be placed in a position of default, foreclosure,

and deficiency judgment regardless of whether [they] met [their] loan

obligations once the true lender or true holder(s) in due course appeared;

and (5) that the originating lender “had no intention of retaining ownership
                                         7
interest in the mortgage loan or fully servicing same….” [Id. at 11-12 ¶¶ 28-

33]. The Plaintiffs allege that they would not have entered into the loan

transaction had “the true nature of this scheme [been] revealed….” [Id. at

11 ¶ 26].

      In July 2016, the Plaintiff Geri D. Willis reviewed the mortgage

documents and discovered a supposed “fraudulent transfer of real

property.” [Id. at 8 ¶ 3]. Specifically, the Plaintiffs contend that: “There was

no valid assignment of mortgage, between Community Resource Bank who

had our [mortgage] documents. [sic] On December 22, 2006, where on the

same day we were told that we were really with Countrywide.”                [Id.

(emphasis in original)]. The Plaintiffs further contend that BANA committed

“fraud” and a “breach of contract” by producing “fraudulent, ‘ta-da’

endorsements of promissory notes.” [Id. at 8 ¶ 4].

      Based on these allegations, the Plaintiff assert causes of action for:

(1) violations of the Home Ownership Equity Protection Act, 15 U.S.C. §

1639, et seq. (“HOEPA”); (2) violations of the Real Estate Settlement

Procedures Act, 12 U.S.C. § 2601, et seq. (“RESPA”); (3) violations of the

Truth-in- Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”); (4) fraudulent

misrepresentation; (5) breach of fiduciary duty; (6) unjust enrichment; (7)

civil conspiracy; and (8) a civil violation under the Racketeer Influenced and
                                       8
Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”). [Doc. 5 at

13-19]. The Plaintiffs seek compensatory damages [Id. at 19]; a rescission

of the Loan transaction [Id. at 14 ¶ 58(a)]; and a declaration that the Plaintiffs

alone are “the rightful holder[s] of title to the property and that Defendant[s]

. . . be declared to have no estate, right, title or interest in said property.”

[Id. at 18-19 ¶ 108].

IV.   DISCUSSION

      A.    Plaintiffs’ Claims for Violations of HOEPA and TILA (Counts
            I and III)

      In their first and third causes of action, the Plaintiffs allege that the

Defendants failed to provide the Plaintiffs the required TILA and HOEPA

disclosures before the consummation of the Loan transaction in 2006. [Doc.

5: Am. Complaint at 13 ¶¶ 42-47; 14 ¶¶ 50-55; 15 ¶¶ 69-72].

      “TILA governs the terms and conditions of consumer credit by, inter

alia, requiring lenders to disclose certain details about loans and loan fees

and costs.” Stephens v. Bank of Am. Home Loans, Inc., No. 5:16-CV-660-

F, 2017 WL 384315, at *3 (E.D.N.C. Jan. 25, 2017) (citing 15 U.S.C. § 1601

et seq.).   HOEPA, which amended TILA, “requires lenders to make

additional disclosures to borrowers of ‘high-cost’ or ‘high-rate’ loans.”

Cunningham v. Nationscredit Fin. Servs. Corp., 497 F.3d 714, 717 (7th Cir.

                                        9
2007).    “The purpose for enacting TILA and HOEPA was to provide

economic stabilization in consumer credit lending by assuring meaningful

disclosure of credit terms and thus permitting consumers to make an

informed use of credit.” Cetto v. LaSalle Bank Nat’l Ass’n, 518 F.3d 263,

265, n.1 (4th Cir. 2008) (citing 15 U.S.C. § 1601(a)).

      TILA, as amended by HOEPA, imposes liability only on “creditors” and

their “assignees.”   Stephens, 2017 WL 384315, at *3.        TILA defines a

“creditor” as “a person who both (1) regularly extends . . . consumer credit .

. . and (2) is the person to whom the debt arising from the consumer credit

transaction is initially payable on the face of the evidence of indebtedness

or, if there is no such evidence of indebtedness, by agreement.” 15 U.S.C.

§ 1602(g). “Because a mortgage broker is not one to whom the initial debt

is payable,” the term “creditor” does not include a mortgage broker or its

agents. Cetto, 518 F.3d at 270.

      The Plaintiffs have not made any factual allegations to plausibly claim

that Defendants Dobson and Maita regularly extended consumer credit or

were the persons to whom the Plaintiffs’ mortgage loan debt was payable.

Thus, neither Dobson nor Maita can reasonably be deemed a “creditor”

within the meaning of TILA. Accordingly, the Plaintiffs cannot maintain any

claim against Dobson or Maita under TILA, as amended by HOEPA.
                                     10
      While BANA, as successor by merger to Countrywide Bank, does not

contest its role as “creditor” within the meaning of TILA, it nevertheless

contends that any such claims asserted against it necessarily fail because

they are barred by the applicable statute of limitations.

      “Ordinarily, a defense based on the statute of limitations must be

raised by the defendant through an affirmative defense, and the burden of

establishing the affirmative defense rests on the defendant.” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (internal citation omitted).

Therefore, the Court generally cannot reach the merits of an affirmative

defense in ruling on a motion to dismiss under Rule 12(b)(6). Id. Only in

those extraordinary circumstances where all facts necessary to the

affirmative defense “clearly appear[ ] on the face of the complaint,” may the

Court address an affirmative defense at the motion to dismiss stage.

Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250

(4th Cir. 1993).

      Here, BANA argues that the Plaintiffs’ right to rescission under TILA

was completely extinguished by the Plaintiffs’ failure to give notice of their

decision to exercise their right to rescission within three years after

consummation of the transaction, and thus, their claims under TILA and

HOEPA are time-barred. [Doc. 20-1 at 11-12]. The Plaintiffs’ Amended
                                      11
Complaint, however, is silent on the issue of notice. Thus, the Court cannot

say that all facts necessary to the resolution of this affirmative defense

“clearly appear” on the face of the Amended Complaint.

      Moreover, in addition to seeking rescission, the Plaintiffs also seek

compensatory damages under TILA. [See Doc. 5 at 14 ¶ 63]. Such claims

are subject to a one-year statute of limitations. See 15 U.S.C. § 1640(e).

That limitations period, however, may be “subject to equitable tolling where

a defendant has fraudulently concealed the facts underlying a TILA

violation.” Roach v. Option One Mortg. Corp., 598 F. Supp. 2d 741, 751

(E.D. Va. 2009); Barnes v. West, Inc., 243 F. Supp. 2d 559, 563 (E.D. Va.

2003). Viewing the Amended Complaint in the light most favorable to the

Plaintiffs, and construing the factual allegations asserted therein liberally,

the Court cannot say that the Plaintiffs cannot avail themselves of equitable

tolling on the face of the Amended Complaint. The tolling of the applicable

statute of limitations is an issue which may be subject to resolution at the

summary judgment stage but, if necessary, at trial. Accordingly, BANA’s

motion to dismiss the Plaintiffs’ claims under TILA and HOEPA on the basis

of the applicable statute of limitations is denied.




                                       12
      B.    Plaintiffs’ Claims under RESPA (Count II)

      In Count II of their Amended Complaint, the Plaintiffs allege that the

Defendants “accepted charges for the rendering of real estate services

which were in fact charges for other than services actually performed” in

violation of 12 U.S.C. § 2607. [Doc. 5: Am. Complaint at 15 ¶ 66].

      Section 2607(b) of RESPA prohibits “any person from giving or

accepting any unearned fees, i.e., charges or payments for real estate

settlement services other than for goods or facilities provided or services

performed.” Freeman v. Quicken Loans, Inc., 566 U.S. 624, 629 (2012). “In

order to establish a violation of § 2607(b), a plaintiff must demonstrate that

a charge for settlement services was divided between two or more persons.”

Id. at 638. Thus, § 2607(b) does not impose liability for “overcharges,”

“unreasonably high fees,” or “a single provider’s retention of an unearned

fee.” Id. at 630-31.

      The Plaintiffs’ Amended Complaint is completely devoid of any factual

allegations that any of the Defendants improperly split a fee with any other

persons. In fact, the Plaintiffs do not even allege which settlement charges

were allegedly improper. The Plaintiffs’ generic allegations regarding their

settlement charges are simply insufficient to effectively state a RESPA


                                     13
claim.     For these reasons, the Plaintiffs’ claims for RESPA against

Defendants BANA, Dobson, and Maita are dismissed.

      C.     Plaintiffs’ Fraudulent Misrepresentation Claim (Count IV)

      In order to state a valid claim for fraud under North Carolina law, a

party must allege a false representation or concealment of a material fact

that: (1) was reasonably calculated to deceive; (2) was made with the intent

to deceive; (3) did in fact deceive the party; and (4) resulted in damages to

the party. Anderson v. Sara Lee Corp., 508 F.3d 181, 189 (4th Cir. 2007).

Under North Carolina law, a three-year statute of limitations applies to fraud

claims. N.C. Gen. Stat. 1-52(9). The limitations period begins to run at the

time of discovery of the facts constituting the fraud or at the plaintiff should

have discovered the fraud in the exercise of reasonable diligence. Mountain

Land Props., Inc. v. Lovell, 46 F. Supp. 3d 609, 624 (W.D.N.C. 2014).

      Where a party’s allegations sound in fraud, the allegations also must

satisfy the heightened pleading standards of Rule 9 of the Federal Rules of

Civil Procedure. Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 629 (4th

Cir. 2008). Rule 9(b) provides that when “alleging fraud or mistake, a party

must state with particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person's mind may be

alleged generally.” Fed. R. Civ. P. 9(b). Rule 9 applies not only to claims
                                      14
asserting common law fraud, but to all claims where the allegations have

the substance of fraud. Cozzarelli, 549 F.3d at 629. A claim is subject to

dismissal under Rule 12(b)(6) for failure to state a claim if it does not comply

with Rule 9(b). Harrison v. Westinghouse Savannah River Co., 176 F.3d

776, 783 n.5 (4th Cir. 1999).

      “The standard set forth by Rule 9(b) aims to provide defendants with

fair notice of claims against them and the factual ground upon which they

are based, forestall frivolous suits, prevent fraud actions in which all the

facts are learned only following discovery, and protect defendants' goodwill

and reputation.” McCauley v. Home Loan Inv. Bank, F.S.B., 710 F.3d 551,

559 (4th Cir. 2013) (citations omitted). Accordingly, the Court should be

hesitant to dismiss a complaint under Rule 9(b) if the Court is “satisfied (1)

that the defendant has been made aware of the particular circumstances for

which [it] will have to prepare a defense at trial, and (2) that plaintiff has

substantial prediscovery evidence of those facts.” Id. (quoting Harrison, 176

F.3d at 784).

      Here, the Plaintiffs generally allege that the Defendants “fraudulently

caused Plaintiff[s] to execute predatory loan documents” or “knowingly and

intentionally concealed material information from Plaintiff[s].” [See Doc. 5:

Am. Complaint at 11 ¶ 27; 16 ¶ 74]. The Plaintiffs, however, fail to allege
                                      15
what    specific   false   representations   the    Defendants     purportedly

communicated to them, when and where such misrepresentations were

made, how they relied upon those statements, or how they were damaged.

Conclusory allegations that the loan documents were “predatory” or that the

Defendants failed to disclose unspecified “material information” are simply

not sufficient to state a claim for fraud.

       To the extent that the Plaintiffs contend that the Defendants

fraudulently concealed facts, the Plaintiffs never specify what facts were

allegedly concealed, nor do they provide a basis for any legal duty of

disclosure. See Dallaire v. Bank of Am., N.A., 367 N.C. 363, 368, 760

S.E.2d 263, 267 (2014) (“the law does not typically impose upon lenders a

duty to put borrowers’ interests ahead of their own. Rather, borrowers and

lenders are generally bound only by the terms of their contract and the

Uniform Commercial Code.”).

       The only specific misrepresentation cited by the Plaintiffs in their

Amended Complaint is a statement made by Defendant Dobson at the

closing that Defendant Tritle would redo their mortgage so that it was “right,”

with Countrywide, within three months of closing, but that the Defendants

“never had that done.” [Doc. 5: Am. Complaint at 4 ¶ III]. The Plaintiffs,

however, make no allegation that that Dobson made this statement with the
                                       16
requisite intent to deceive.        Even if Dobson’s statement constituted

actionable fraud,6 however, the Plaintiffs necessarily discovered the falsity

of this statement in 2007, when the mortgage loan had not been “redone”

within three months of the closing. Thus, by their own admission, the statute

of limitations bars any possible fraud claim by the Plaintiffs with respect to

this representation.

      For all these reasons, Plaintiffs’ fraud claim must be dismissed with

prejudice.

      D.     Plaintiffs’ Claim for Breach of Fiduciary Duty (Count V)

      Under North Carolina law, it is well-established that “[a] fiduciary duty

arises when there has been a special confidence reposed in one who in

equity and good conscience is bound to act in good faith and with due regard

to the interests of the one reposing confidence.” Branch Banking & Trust

Co. v. Thompson, 107 N.C. App. 53, 60-61, 418 S.E.2d 694, 699 (citation

and internal quotation marks omitted), disc. rev. denied, 332 N.C. 482, 421

S.E.2d 350 (1992).        “However, an ordinary debtor-creditor relationship

generally does not give rise to such a special confidence: the mere


6Dobson’s statement, being promissory in nature, does not constitute a representation
of a subsisting fact. Thus, to support a fraud claim, such statement must have been
made with the then-present intent not to perform. See Gribble v. Gribble, 25 N.C. App.
366, 369, 213 S.E.2d 376, 378 (1975). The Plaintiffs make no such allegation here.
                                          17
existence of a debtor-creditor relationship between the parties does not

create a fiduciary relationship.” Id. at 61, 418 S.E.2d at 699 (citation and

internal quotation marks omitted). Nevertheless, the North Carolina Court of

Appeals has noted that “[t]his is not to say . . . that a bank-customer

relationship will never give rise to a fiduciary relationship given the proper

circumstances.” Id. “Rather, parties to a contract do not thereby become

each others’ fiduciaries; they generally owe no specific duty to one another

beyond the terms of the contract and the duties set forth in the U.C.C.” Id.

      Here, the Plaintiffs have failed to allege sufficient facts to establish a

fiduciary relationship with any of the Defendants. While the Plaintiffs allege

that the Defendants were “fiduciaries” and that the Plaintiffs “reposed trust

and confidence” in them [Doc. 5: Am. Complaint at 16 ¶ 81], such allegations

are merely conclusory and fail to provide any specific plausible facts to

support their claim. See Synovus Bank v. Coleman, 887 F. Supp. 2d 659,

672 (W.D.N.C. 2012).        Accordingly, the Plaintiffs’ claim for breach of

fiduciary duty must fail.

      E.    Plaintiffs’ Claim for Unjust Enrichment (Count VI)

      The North Carolina Supreme Court has defined the claim of unjust

enrichment as follows:


                                      18
            In order to establish a claim for unjust enrichment, a
            party must have conferred a benefit on the other
            party. The benefit must not have been conferred
            officiously, that is it must not be conferred by an
            interference in the affairs of the other party in a
            manner that is not justified in the circumstances. The
            benefit must not be gratuitous and it must be
            measurable.

Booe v. Shadrick, 322 N.C. 567, 570, 369 S.E.2d 554, 556 (1988).

However, it is well-settled under North Carolina law that a claim for unjust

enrichment will not lie where a valid contract exists. Hinson v. United Fin.

Servs., Inc., 123 N.C. App. 469, 473, 473 S.E.2d 382, 385 (1996) (“Unjust

enrichment is based upon the equitable principle that a person should not

be permitted to enrich himself unjustly at the expense of another. Where,

as here, there is a contract which forms the basis for a claim, the contract

governs the claim and the law will not imply a contract.”) (citation and

internal quotation marks omitted); see also Whitfield v. Gilchrist, 348 N.C.

39, 42, 497 S.E.2d 412, 415 (1998) (“Only in the absence of an express

agreement of the parties will courts impose a quasi-contract or a contract

implied in law in order to prevent an unjust enrichment.”); Booe, 322 N.C. at

570, 369 S.E.2d at 556 (“If there is a contract between the parties the

contract governs the claim and the law will not imply a contract.”).



                                     19
     Here, the Plaintiffs explicitly acknowledge that they entered into

contracts with each of Defendants Dobson, Maita, and BANA. [See Doc. 5:

Am. Compl. at 8 ¶ 4; 9 ¶¶ 6, 9]. Because North Carolina law cannot impose

an implied contract where an express contract already exists between the

parties, the Plaintiffs cannot state a claim for unjust enrichment against

these Defendants.

     In any event, the Plaintiffs have failed to allege the essential elements

of an unjust enrichment claim. Specifically, the Plaintiffs have failed to

allege that Dobson, Maita or BANA received any improper benefits or

amounts from the Plaintiffs.       Rather, they specifically allege that

“Defendants” received payment “from third parties including but not limited

to investors, insurers, other borrowers, the United States Department of the

Treasury, the United States Federal Reserve and Bank of America, N.A.”

[Doc. 5: Am. Complaint at 17 ¶ 89]. Such an allegation is insufficient to

support a claim for unjust enrichment.

     For all these reasons, the Plaintiffs’ claim for unjust enrichment

against Defendants Dobson, Maita, and BANA is dismissed.

     F.    Plaintiffs’ Claim for Civil Conspiracy (Count VII)

     To state a claim for civil conspiracy under North Carolina law, a

plaintiff must allege the following essential elements: “(1) an agreement
                                     20
between two or more individuals; (2) to do an unlawful act or to do a lawful

act in an unlawful way; (3) resulting in injury to plaintiff inflicted by one or

more of the conspirators; and (4) pursuant to a common scheme.” Piraino

Bros., LLC v. Atl. Fin. Group, Inc., 211 N.C. App. 343, 350, 712 S.E.2d 328,

333 (2011), disc. rev. denied, 365 N.C. 357, 718 S.E.2d 391 (2011) (quoting

Privette v. Univ. of N.C., 96 N.C. App. 124, 139, 385 S.E.2d 185, 193

(1989)). However, “there is not a separate civil action for conspiracy in North

Carolina.” Dove v. Harvey, 168 N.C. App. 687, 690, 608 S.E.2d 798, 800

(2005), disc. rev. denied, 360 N.C. 289, 628 S.E.2d 249 (2006). Rather, the

Plaintiffs must be able to state a claim for an underlying tort in order to state

a claim for conspiracy. Id. Here, the Plaintiffs have failed to state a claim

for any underlying tort to support their conspiracy claim.

      Moreover, the Plaintiffs fail to support their civil conspiracy claim with

any specific factual allegations. In support of this claim, the Plaintiffs allege,

in pertinent part, as follows:

            In connection with the application for and
            consummation of the mortgage loan [that is] the
            subject of this action, Defendants agreed, between
            and among themselves, to engage in actions and a
            course of conduct designed to further an illegal act
            or accomplish a legal act by unlawful means, and to
            commit one or more overt acts in furtherance of the
            conspiracy to defraud the Plaintiff[s].

                                       21
            Defendants        agreed between    and    among
            themselves to engage in the conspiracy to defraud
            for the common purpose of accruing economic gains
            for themselves at the expense of and detriment to
            the Plaintiff[s].

[Doc. 5: Am. Complaint at 17 ¶¶ 92-93]. The Plaintiffs’ allegations lack any

specificity regarding the nature of any agreement between the Defendants,

the nature of the purported common scheme or how they were injured by

such scheme. For these reasons, the Plaintiffs’ claim for civil conspiracy

must be dismissed.

      G.    Plaintiffs’ Claim for Civil RICO (Count VIII)

      RICO “provides a private right of action for treble damages to ‘[a]ny

person injured in his business or property by reason of a violation’ of the

Act’s criminal prohibitions.” Bridge v. Phoenix Bond & Indem. Co., 553 U.S.

639, 641 (2008) (quoting 18 U.S.C. § 1964(c)). A plaintiff seeking civil

damages under RICO must show: “(1) conduct [causing injury to business

or property]; (2) of an enterprise; (3) through a pattern; (4) of racketeering

activity.” Whitney, Bradley & Brown, Inc. v. Kammermann, 436 F. App’x

257, 258 (4th Cir. 2011) (citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,

496 (1985)). A pattern of racketeering activity “requires at least two acts of

racketeering activity.” 18 U.S.C. § 1961(5). The RICO statutes defines

“racketeering activity” as any act or threat of murder, kidnapping, gambling,
                                     22
arson, robbery, bribery, extortion, dealing in obscene matter, dealing in a

controlled substance, or any act which is indictable under a series of

enumerated federal criminal statutes. See 18 U.S.C. § 1961(1). To state a

civil RICO claim, a plaintiff must allege “the necessary ‘continuity’ to

establish the required pattern that distinguishes ‘racketeering activity’ under

RICO from ‘garden-variety’ commercial disputes.” Gilchrist v. Cook, No.

7:07-0508-HFF-WMC, 2007 WL 950386, at *3 (D.S.C. Mar. 26, 2007)

(citation omitted). In order to satisfy the “enterprise” element, a plaintiff must

allege “two separate and distinct entities: a ‘person’ and ‘an enterprise’

through which the person acts.” Id. (citation omitted).

      Construing the pro se Plaintiffs’ Amended Complaint liberally, the

Court concludes that the Plaintiff has failed to allege the requisite

“enterprise” and “pattern of racketeering activity” necessary to state a RICO

claim.   While the Plaintiffs identify various alleged tortious activities

purportedly committed by the Defendants, the Amended Complaint fails to

establish that an “enterprise” existed separate and apart from these

individuals. Further, the facts as alleged by the Plaintiffs fail to present any

plausible facts to establish the requisite pattern of racketeering activity

necessary to sustain a RICO claim. For all these reasons, the Plaintiffs’ civil

RICO claim is also dismissed.
                                       23
                              ORDER

     IT IS, THEREORE, ORDERED that the Motions to Dismiss filed by

Defendants Richard J. Maita and Chris John Dobson [Docs. 7, 22] are

GRANTED, and the claims asserted against these Defendants in the

Plaintiffs’ Amended Complaint are hereby DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that the Motion to Dismiss filed by

Defendant Bank of America (BANA) [Doc. 20] is GRANTED IN PART and

DENIED IN PART. Specifically, the Motion is DENIED with respect to the

claims asserted against BANA in Counts I and III of the Amended

Complaint. In all other respects, the Motion is GRANTED, and the claims

against BANA in the remaining counts of the Amended Complaint are

hereby DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

                            Signed: February 26, 2019




                                     24
